DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 1, 8 and 10 have been amended, claim 7 has been cancelled, claims 28-44 remain withdrawn, and therefore claims 1-6 and 8-27 are currently under consideration in the application.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-6, 8, 13-16 and 18-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shulika et al. (US Patent No. 3,868,213).
	Regarding claim 1, Shulika et al. teaches a vertical vibratory thermal treatment system (see abstract and figures 122-25 for example), comprising: a heating section (i.e. vibration furnace comprising a casing 10, see figure 1 and column 7, lines 32-40 or defined by the double walls 76&77, see figures 24 and 25, and column 10, lines 34-62)  for thermally treating particulate containing material (see abstract); a retort section (i.e. casing 61, see figures 22-25 and column 10, lines 11-68) that is connected to or located within the heating section (i.e. apparatus 70, column 10, lines 9-52 and column 11, lines 15-19 for example) and includes at least one elevator system (i.e. helical chute 62, see column 10, lines 9-68, column 11, lines 1-32, column 11, line 65-column 12, line 16 and figures 22-25) for vertically (i.e. from the material feeding inlet 72 to heat treated material discharge outlet 73, see figures 22-24 and column 10, lines 9-33) moving the material to the heating section; and at least one vibratory motor (5, figure 1,  and 38, figure 24, also see column 6, line 64-column 7, line 31 and column 10, lines 9-20) that transmits the material located in the retort section to the heating section (see abstract , column 6, line 39-column 7, line 38 for example). 
With respect to the new limitations introduced into claim 1 by the amendment requiring a heating section configured to for thermally treat particulate containing material comprising a hazardous material, or at least one radioactive isotope, and the elevator system is isolated from other parts of the heating section by an enclosure.
It is noted that Shulika et al.  teaches a vertical vibratory thermal treatment system configured for treating, drugs, chemicals, food, dispersed loose dusting materials (see abstract) and material that is in a powder form or a particulate form (see column 3, lines 43-57) but not necessarily a hazardous material, or at least one radioactive isotope as claimed. However; these materials now introduced into the claim are drawn to the article worked upon by the claimed apparatus. Furthermore, it is well settled that inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. Also, see MPEP 2115. In this instant case the apparatus of Shulika et al.  is equally capable of treating the claimed material since it included substantially all features, and furthermore, especially since the specification, states that the instant claimed thermal treatment system is not only limited to treating hazardous material but also for treating other materials such as powder, sand, granule, gravel, agglomerate or other form of particle (see Applicants specification, page ,  para [0026]); thus having the same intended use as the thermal system of Shulika et al.   
It is also noted that the elevator system of Shulika et al.  as shown in the figures is also isolated from at least from at least the heating apparatus (70, see figure 23 and column 10, lines 34-520 and the vibratory motor (5) by an enclosure (i.e. the casing wall 76, see figures 24 and 26, also see column 10, lines 34-50); hence isolated from other parts thermal treatment system, thereby showing substantially all aspects of the claims as instantly amended. Especially since the claim does not particularly recite what the other parts from which the elevator system is isolated from comprises, and/or what other parts encompasses.
 Regarding claim 2, Shulika et al. in figures 1, 23 and 24 for example shows a vertical vibratory thermal treatment system in which the retort section (61) is located within an insulated furnace shell (11, figure 1 or 77, figure 24).           Regarding claim 3, Shulika et al. teaches a vertical vibratory thermal treatment system, further comprising at least one inlet (72, see figure 24 and column 20-33) located at the bottom of the retort for introducing material to be processed and at least one outlet (73, see figure 24 and column 20-33) located at the top of the retort for removing the material that was processed from the retort section. 
	Regarding claims 4 and 5, Shulika et al. in figure 29 shows a vertical vibratory thermal treatment system, further comprising at least one diverter valve located at the outlet, wherein the at least one diverter valve assists in the recirculation of materials within the retort (see column 4, lines 18-22, column 6, lines 30-36 and lines 44-53 and 
column 11, lines 33-41).
Regarding claim 6, Shulika et al.  teaches a vertical vibratory thermal treatment 
system configured for treating material that is in a powder form or a particulate form but not necessarily all the claimed materials to include, sand, granule, gravel and agglomerate. However, all these materials are drawn to the article worked upon by the claimed apparatus. Furthermore, it is well settled that inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. Also, see MPEP 2115. In this instant case the apparatus of Shulika et al.  is equally capable of treating the claimed material since it included substantially all features or aspects of the claimed apparatus.           Regarding claim 8, Shulika et al. teaches a vertical vibratory thermal treatment system in which the elevator system (i.e. helical chute 62, see column 10lines 9-68, column 11, lines 1-32, column 11, line 65-column 12, line 16 and figures 22-25) for vertically moving material into said heating section comprising a series of spiral flights or chute within a tube (see helical chute 36, figures 12, 14 and 21 and helical chute 62, see figure 24).
            Regarding claim 13, Shulika et al. teaches a vertical vibratory thermal treatment system in which the heating section for thermally treating particulate containing material comprises at least one heating element for drying, roasting which included calcination (see abstract, column 1, lines 5-17 and column 5, lines 2-13 for example).
Regarding claim 14, Shulika et al. teaches a vertical vibratory thermal treatment 
system in which at least one heating element provides resistance heating (see the electrical heating circuit 12, figure 12, column 4, lines 33-38, column 6, lines 58-63, column 7, lines 35-40, column 8, lines 25-35 and column 9, lines 25-31 for example).          Regarding claim 15, Shulika et al. teaches a vertical vibratory thermal treatment system in which the heating section for thermally treating particulate containing material further comprises at least one controller (see column 12, lines 5-16) to control the temperature profile across the retort system and at least one controller controls the rate of material movement through the retort system (see figures 24 and 29, column 6, lines 39-63 and column 12, lines 5-16 for example). 	Regarding claims 18, 19 and 23, Shulika et al. teaches a vertical vibratory thermal treatment system in which the retort section having the helical chute (62) is sub-divided into two or more sections with individual temperature control systems (see column 12, lines 1-16); and wherein at least the sections are configured for drying (thus removing at least water) and process gas which exits the retort section via the pipe (69, see column 10 , lines 9-35 and figures 22-24), and wherein the two or more sections are connected together in series (see figure 24 for example). 
Regarding claim 20, Shulika et al. teaches a vertical vibratory thermal treatment system that is configured for admitting ambient air into the heating system to flow counter current to the upward movement of the particulate material (see column 10, lines 21-52).
Regarding claims 20-22, Shulika et al. teaches a vertical vibratory thermal treatment system in which the retort section having the helical chute (62) is sub-divided into two or more sections with heating profile and  individual temperature control systems (see column 12, lines 1-16 and figure 24); thus suggesting the sections have independent but connected independent gas flow and counter current gas flow       Regarding claim 24, Shulika et al. in figures 1 and 24 shows material to be process feeding inlet (19, see figure 1 and 72, see figure 24 and also see column 7, lines 57-60, column 8, lines 37-32 and column 10, lines 25-33).          Regarding claim 25, Shulika et al. in figures 1 and 24  shows a vibratory thermal treatment system that further comprises an off-gas system (21, see figure 1 or 69, see figure 24) for removing unwanted gases from the retort (also see column 7, lines 57-62 and column 10, lines 20-25conds column 12, lines 17-38).         Regarding claim 26, Shulika et al.  teaches a vibratory thermal treatment system in which the off-gas system comprises a diffuser which is known in the art to include interior baffles (see column 12, lines 17-38), thereby meeting substantially all aspects of the claim.            Regarding claim 27, Shulika et al. teaches a vibratory thermal treatment system in which the off-gas system further comprises at least one device for injecting or drawing gases into the system to help in treating the off-gas (see column 12, lines 17-38).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over 
Shulika et al. (US Patent No. 3,868,213) as applied to claim 1 above.
          Regarding claim 12, Shulika et al. in figures 22-25 shows a retort or a casing (61) 
that appears to by cylindrical in shape but fails to teach retort shaped as chosen from a 
cone, double cone, or hourglass; however, it is well settled that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. Also see MPEP 2144.04.IV.B. In this instant the selection to choose a retort of any shape to include that being claimed to improve material flow or gas flow dynamic in the vibratory thermal treatment system of Shulika et al. at the time the invention was made would have been obvious to one of ordinary skill in the art at the time the invention was made.
	Regarding claims 9-11, Shulika et al. teaches a vertical vibratory thermal treatment system that comprises a continuous helical chute (62, column 10, lines 9-68, column 11, lines 1-32, column 11, line 65-column 12, line 16 and figures 22-25) but fails to teach a chute or an elevator system comprises a non-continuous spiral configuration made of more than one levels with a step between each level ranging from approximately 1/8 to 4 circumferential lengths that causes the processed material to cascade there-over in the manner as claimed. Thus, Shulika et al. absent any evidence to the contrary, differs from the instant claims only for teaching a continuous chute and not a non-continuous or separable chute. However, it is well settled that claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one-piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice. Also, see MPEP 2144.04 V.B.
7.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Shulika et 
al. (US Patent No. 3,868,213) in view of Spencer et al. (US Patent No. 4,997,810) as 
applied to claim 1 above.
	Regarding claim 17, Shulika et al. teaches a vertical vibratory thermal treatment system that comprises at least one temperature controller (see column 12, lines 1-16) but fails to teach at least one controller that controls the atmospheric and pressure 
conditions in the retort system. 
Spencer et al. teaches that at the time the invention was made it was known in the art for a vertical vibratory thermal treatment system for the calcination of powders or particulate organic material to include at least one controller that controls the atmospheric and pressure conditions in the retort system (see Spence et al., column 1, lines 5-37). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Shulika et al. to include at least one atmospheric and pressure controller as exemplified by Spencer et al. and that would allow the clumping or agglomeration of the powder or particulate material to be controlled or prevented (see Spence et al., column 1, lines 26-37).

Response to Arguments
8.	Applicant's arguments filed 08/08/2022 have been fully considered but they are not persuasive. 
	Applicant argues that the claimed invention is directed to a vertical vibratory 
thermal treatment system, comprising a heating section configured to thermally treat particulate containing material comprising a hazardous material, or at least one radioactive isotope. In contrast, Shulika describes a vibration furnace that is "advantageous in the food, drug, chemical and other industries for high-temperature processes of drying, roasting and heat-treating of dispersed loose dusting materials." See Abstract. The type of materials that are treated are important because it is directly related to the configuration of the system. For example, the claimed invention which is now related to treating a hazardous material, or a material having at least one radioactive isotope, has a retort section that includes at least one elevator system that is isolated from other parts of the heating section by an enclosure. This is intended to isolate the hazardous or radioactive material from other components of the system, which could be damaged by the treated material. Thus, the claimed invention is distinction from Shulika.
In response, it is noted that the claim 1 as instantly amended, beside merely reciting “a vertical vibratory thermal treatment system, comprising a heating section configured to thermally treat particulate containing material comprising a hazardous material, or at least one radioactive isotope”; does not recites any particular structural features that limits the use of the claimed invention to only a hazardous material, or at least one radioactive isotope so as to distinguish over Shulika et al.. Also, Applicant’s attention is drawn to the fact that the specification, states that the instant claimed thermal treatment system is not only limited to treating hazardous material but also for treating other materials such as powder, sand, granule, gravel, agglomerate or other form of particle (see Applicants specification, page, para [0026]). Furthermore Shulika et al.  teaches a vertical vibratory thermal treatment system configured for treating, drugs, chemicals, food, dispersed loose dusting materials (see abstract) and material that is in a powder form or a particulate form (see column 3, lines 43-57) but not necessarily a hazardous material, or at least one radioactive isotope as claimed. However; all these materials are drawn to the article worked upon by the claimed apparatus. Furthermore, it is well settled that inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. Also, see MPEP 2115. In this instant case the apparatus of Shulika et al.  is equally capable of treating the claimed material since it included substantially all features. Thus, the instant claimed thermal treatment system have the same intended use as the thermal system of Shulika et al.   
 It is also noted that the elevator system of Shulika et al.  as shown in the figures is also isolated from at least the heating apparatus (70, see figure 23 and column 10, lines 34-520 and the vibratory motor (5) by an enclosure (i.e. the casing wall 76, see figures 24 and 26, also see column 10, lines 34-50); hence isolated from other parts thermal treatment system, thereby showing substantially all aspects of the claims as instantly amended. Especially since the claim does not particularly recite what the other parts from which the elevator system is isolated from comprises, and/or what other parts encompasses.                                                      Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in 
this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ABOAGYE whose telephone number is (571)272-8165. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be 
obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A/Examiner, Art Unit 1733   
/SCOTT R KASTLER/Primary Examiner, Art Unit 1733